Notice: This opinion is subject to formal revision before publication in the
Federal Reporter or U.S.App.D.C. Reports. Users are requested to notify
the Clerk of any formal errors in order that corrections may be made
before the bound volumes go to press.




       United States Court of Appeals
                  FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued March 14, 2003                            Decided July 25, 2003

                               No. 01-3085

                     UNITED STATES OF AMERICA,
                             APPELLEE

                                     v.

                         WARREN L. PINDELL,
                             APPELLANT



          Appeal from the United States District Court
                  for the District of Columbia
                       (No. 00cr00216-01)



  Steven J. McCool, appointed by the court, argued the cause
and filed the briefs for appellant.
  David B. Goodhand, Assistant U.S. Attorney, argued the
cause for appellee. With him on the brief were Roscoe C.
Howard, Jr., U.S. Attorney, John R. Fisher, Thomas J.
Tourish, Jr., and J. Patrick Rowan, Assistant U.S. Attorneys.

 Bills of costs must be filed within 14 days after entry of judgment.
The court looks with disfavor upon motions to file bills of costs out
of time.
                               2

  Before: GINSBURG, Chief Judge, and EDWARDS and
GARLAND, Circuit Judges.
  Opinion for the Court filed by Circuit Judge GARLAND.
  GARLAND, Circuit Judge: In 1999, defendant Warren Pin-
dell was an officer of the Metropolitan Police Department of
the District of Columbia, working a prostitution detail on
Georgia Avenue, N.W. By 2001, Pindell’s law enforcement
career was over. In March of that year, a federal jury
convicted him of, among other things, depriving thirteen men
of their civil rights by robbing them while they were appar-
ently soliciting the services of prostitutes. The defendant’s
modus operandi was as follows: After a would-be customer
picked up a prostitute in his car, Pindell would follow the pair
to the location where the transaction was to take place. Soon
thereafter, the defendant, dressed in his police uniform, would
approach the driver’s side of the car and question the man,
usually demanding to see some identification. He would then
order the victim out of the car and take his cash. Pindell
often threatened his victims with a gun or billy club, hand-
cuffed them, and went through their jackets and pants pock-
ets searching for additional cash. Several victims reported
that Pindell wrote down their personal information in a small
notebook.
   The district court entered judgment against the defendant
on the jury’s verdict and sentenced him to a total of 262
months’ incarceration. Pindell now appeals, contending that
much of the evidence used against him at trial was the fruit of
illegal searches and seizures, and that the district court made
a variety of trial errors. We find all of Pindell’s arguments to
be without merit, and affirm the judgment of the district
court.

                                I
   On December 13, 1999, Victor Zelaya reported to the police
that he had been robbed in the early hours of that day after
picking up a woman on Georgia Avenue. Zelaya told Detec-
tive Anthony Paci that he and the woman were interrupted by
a man ‘‘dressed as a police officer,’’ who ordered Zelaya out of
                               3

the car, pointed a gun at his head, forced him to kneel, and
took approximately $250 from him. 2/26/01 Tr. at 14. Zelaya
also told Paci that, during the robbery, the assailant had
written down personal information in a ‘‘notebook like the
police use.’’ Id. at 24; see 2/1/01 Tr. at 12.
   Two weeks later, on December 28, Osman Dainkeh report-
ed that he had been the victim of a similar robbery the day
before. Dainkeh told Detective Paci that he had picked up a
prostitute on Georgia Avenue, driven a short distance away,
and stopped the car. Soon thereafter, a police officer ap-
proached, forced him out of the car at gunpoint, handcuffed
him, and searched his wallet and coat. The officer stole $500,
a white gold chain, Dainkeh’s driver’s license, and his alien
registration card (‘‘green card’’). The prostitute, Wygenia
Jones, provided a description of the robber that Detective
Paci believed matched Pindell; she then picked Pindell’s
picture out of an array of nine photographs. The next
morning, the police showed the earlier victim, Zelaya, a photo
array that included Pindell’s picture, and Zelaya identified the
defendant — with ‘‘a hundred percent’’ certainty — as the
person who had robbed him on December 13. 2/26/01 Tr. at
35–36.
   On December 29, 1999, on the basis of Dainkeh’s complaint,
Detective Paci applied for a warrant to search Pindell’s car
for a ‘‘green card and driver’s license [in] the name of Osman
Dainkeh, cash money in the amount of approximately $500, a
white gold chain, a dark blue police uniform, and any other
evidence of a violation of Title 18 U.S.C. § 242.’’ Appellant’s
App. at Tab 8, Tab 11. In support of the warrant, Paci
submitted an affidavit that set forth the details of the Dain-
keh robbery. A U.S. Magistrate Judge in the District of
Columbia issued the requested warrant, and Paci proceeded
to execute it that afternoon. While doing so, the detective
noticed a notebook on the back seat of Pindell’s car, lying
next to a police uniform. The notebook was similar in size to
those used by D.C. police officers, and its exposed front page
was inscribed with Pindell’s name and the date ‘‘11-12-99.’’
Paci seized the notebook, and detectives later used the infor-
mation it contained to connect Pindell to the Dainkeh rob-
                                4

bery, to locate other victims, and to link Pindell to additional
crimes.
   Also on December 29, Detective Elbert Griffin applied to a
U.S. Magistrate Judge in Maryland for a warrant to search
Pindell’s home. That application listed the same items speci-
fied in the car warrant, and was based on a nearly identical
affidavit. The magistrate authorized the warrant. Prior to
the search, Detective Paci briefed Detectives Griffin and
Pamela Williams regarding the relevance of certain items
including, in particular, jewelry, identification cards, and note-
books. With regard to the latter, Paci advised the detectives
that a victim had reported seeing Pindell taking notes in a
notebook during the December 13 robbery, and that victims’
names might therefore be written in such notebooks.
   Inside a plastic garbage bag in Pindell’s basement, Detec-
tive Williams found several small notebooks that were large
enough to conceal a driver’s license or currency, and that she
regarded as of the type typically used by police. She flipped
through the notebooks and, after discovering that they con-
tained personal information including names, dates, phone
numbers, and addresses, she seized them. Meanwhile, Detec-
tive Griffin searched another part of Pindell’s basement,
where he located a backpack that he examined for the items
listed in the warrant. Inside the pack, Griffin discovered a
partially completed Metropolitan Police Department (MPD)
Form 251 that described the ‘‘stop and frisk’’ of an individual
named Joe Wicks. 2/20/01 Tr. at 33. Griffin seized the form
because the event described was ‘‘similar’’ to the robbery
recounted in the affidavit. Id. at 36.
   After concluding these searches, the detectives continued
their investigation into Pindell’s activities. They ultimately
discovered a total of fourteen robberies. The fourteenth
victim, an MPD auditor named Joseph Wicks, identified the
defendant as the man who, dressed in a police uniform with a
name tag marked ‘‘Pindell,’’ had interrupted Wicks and a
woman in a car off Georgia Avenue. Pindell ordered Wicks
out of the car, put a gun to his head, and pulled the trigger —
producing a ‘‘loud click.’’ 2/28/01 Tr. at 130. Wicks resisted
                                5

Pindell’s efforts to handcuff him, and the defendant finally
called for police assistance. 2/28/01 Tr. at 125. When other
officers arrived, they let Wicks go.
   On July 11, 2000, a grand jury issued a superceding indict-
ment, charging Pindell with thirteen counts of depriving
individuals of their civil rights while armed, in violation of 18
U.S.C. § 242; thirteen counts of armed robbery, in violation
of D.C. CODE §§ 22-2901 and 22-3202; and one count of
assaulting Joseph Wicks with a dangerous weapon, in viola-
tion of D.C. CODE § 22-502. The district court denied Pin-
dell’s motion to suppress the items seized from his car and
home as well as evidence derived from those items. The case
proceeded to trial, at which all of Pindell’s victims — as well
as several prostitutes and his former girlfriend — testified
against him. The government also introduced into evidence
the notebooks and MPD form that the police had seized from
Pindell’s basement and car. Inside the notebooks were per-
sonal details regarding all thirteen of the victims named in
the civil rights counts.
   Pindell took the stand in his own defense, testifying that,
although he had stopped each of the victims for engaging in
prostitution, he had never robbed any of them. He also
proffered two witnesses who testified that a man named
‘‘Boo’’ Farrow had been robbing prostitutes’ customers dur-
ing the same period. The jury convicted Pindell on all
counts, with the exception of one of the civil rights counts, as
to which it found Pindell guilty of a lesser included charge.
   We address Pindell’s appeal of the denial of his motion to
suppress evidence in Part II. In Part III, we consider the
defendant’s claim that the district court committed a number
of trial errors.

                                II
   In reviewing the denial of a motion to suppress, we exam-
ine the district court’s legal conclusions de novo, but apply a
‘‘clearly erroneous’’ standard to its underlying findings of fact.
See United States v. Hill, 131 F.3d 1056, 1059 n.2 (D.C. Cir.
1997); United States v. Taylor, 997 F.2d 1551, 1553 (D.C. Cir.
1993).
                                6

   The Fourth Amendment to the Constitution provides that
‘‘no Warrants shall issue, but upon probable cause, supported
by Oath or affirmation, and particularly describing the place
to be searched, and the persons or things to be seized.’’ U.S.
CONST. amend. IV. The Amendment’s particularity require-
ment effectively prohibits the issuance of ‘‘general warrants.’’
Andresen v. Maryland, 427 U.S. 463, 478, 480 (1976). Pindell
contends that the warrants issued in this case violated the
particularity requirement because of the catch-all phrase that
came at the end of each warrant’s list of specific items to be
seized:
      [A] green card and driver’s license [in] the name of
      Osman Dainkeh, cash money in the amount of approxi-
      mately $500, a white gold chain, a dark blue police
      uniform, and any other evidence of a violation of Title 18
      U.S.C. § 242.
Appellant’s App. at Tab 8, Tab 11 (emphasis added). Pindell
argues that the phrase ‘‘any other evidence of a violation of
Title 18 U.S.C. § 242’’1 is simply too broad to be regarded as
‘‘particularly describing the TTT things to be seized.’’ U.S.
CONST. amend. IV.
   We have no doubt that had the warrants merely authorized
the seizure of ‘‘evidence of a violation of Title 18 U.S.C.
§ 242,’’ they would indeed have been impermissibly broad.
But that phrase did not stand alone, and instead came in the
same sentence as, and at the conclusion of, a quite specific list
of items to be seized. That list constrained the interpretation
of the last phrase, making it reasonably clear that the war-
rants did not authorize the seizure of evidence of just any
violation of § 242, but rather of evidence relating to such a
violation in connection with Osman Dainkeh.
  The Supreme Court reached a similar conclusion in Andre-
sen v. Maryland. There, at the end of a long list of specifi-
cally described documents concerning a particular fraudulent
real estate scheme, the warrant added the phrase ‘‘together
  1Title 18 U.S.C. § 242 makes it a crime to willfully deprive a
person of his legal or constitutional rights under color of law.
                                7

with other fruits, instrumentalities and evidence of crime at
this [time] unknown.’’ Andresen, 427 U.S. at 479. The Court
noted that the catch-all phrase was ‘‘not a separate sentence,’’
but instead appeared at the end of a list of specific items. It
concluded that the term ‘‘crime’’ in the catch-all phrase had to
be read in the context of the preceding items, and that, when
so read, the phrase clearly referred to other evidence of that
particular scheme. Id. at 480–82. On the basis of this
reading, the Court held that the warrant was not impermissi-
bly general. Id. at 481–82.
   Andresen is not completely on all fours with Pindell’s case,
because the seizure list in Andresen was preceded by an
introductory clause that described the listed items as ‘‘per-
taining to’’ the sale of a particular real estate lot. See id. at
480 n.10. In Pindell’s case, by contrast, the relationship
between the items listed and the robbery of Osman Dainkeh
must be inferred from the fact that Dainkeh’s green card and
driver’s license were among the listed items. Nonetheless,
Andresen establishes the principle that a warrant’s catch-all
phrase must be read in light of the items that precede it, a
principle further supported by the canon of construction
known as ejusdem generis (‘‘of the same kind or class’’). See
Washington State Dep’t of Soc. & Health Servs. v. Guardian-
ship Estate of Keffeler, 123 S. Ct. 1017, 1025 (2003) (describ-
ing ejusdem generis as an ‘‘established interpretative can-
on[ ]’’ dictating that ‘‘where general words follow specific
words TTT, the general words are construed to embrace only
objects similar in nature to those objects enumerated by the
preceding specific words’’ (alterations omitted)). Reading the
Pindell warrants in accordance with that principle, we con-
clude that they were sufficiently particular to satisfy the
strictures of the Fourth Amendment. See United States v.
Young, 745 F.2d 733, 758–59 (2d Cir. 1984) (finding a warrant
sufficiently particular despite ‘‘boilerplate language’’ authoriz-
ing the seizure of any ‘‘other evidence’’ of a drug conspiracy,
because that language ‘‘followed a list of more specific items
to be seized, and could be construed only in conjunction with
that list’’); United States v. Thompson, 495 F.2d 165, 170
(D.C. Cir. 1974) (construing the term ‘‘records’’ in the context
                                  8

of other items listed for seizure in order to avert ‘‘raising the
specter of a ‘general warrant’ ’’).2
  Because the warrants were valid, the seizures of the note-
books and MPD form were lawful if those items were within
the category of ‘‘any other evidence of a violation of Title 18
U.S.C. § 242’’ relating to Osman Dainkeh. We pretermit
discussion of this issue, however, because the parties do not
address it. Instead, the parties dispute a related ground for
validation of the seizures, the so-called ‘‘plain view’’ doctrine.
  In Coolidge v. New Hampshire, the Supreme Court held
that when the police have a valid warrant ‘‘to search a given
area for specified objects, and in the course of the search
come across some other article of incriminating character,’’
they may seize it if it is ‘‘immediately apparent to the police
that they have evidence before themTTTT’’ 403 U.S. 443, 465–
66 (1971); see Minnesota v. Dickerson, 508 U.S. 366, 374–76
(1993); Horton v. California, 496 U.S. 128, 134–37 (1990). As
just discussed, the warrants issued in this case were valid,
and the police were therefore lawfully inside Pindell’s house
  2 Each warrant’s catch-all phrase would also be effectively con-
strained if it were construed by reference to the attached affidavit.
Although there is no dispute that the affidavit was presented to
each magistrate and attached to each warrant, Pindell contends that
we may not use it to limit the warrant because the only mention of
the affidavit on the warrant’s face was in preprinted ‘‘boilerplate.’’
In support, he cites United States v. Maxwell, in which this circuit
held that ‘‘in order for an affidavit to be viewed as limiting the
scope of a warrant, the warrant must TTT contain ‘suitable words of
reference’ evidencing the magistrate’s explicit intention to incorpo-
rate the affidavit,’’ and that preprinted language like that used here
is insufficient. 920 F.2d 1028, 1032–33 (D.C. Cir. 1990). The
government concedes that Maxwell is indistinguishable from this
case, and that this panel is without authority to overturn that prior
decision. Appellee’s Br. at 27 n.7; see United States v. Kanchana-
lak, 192 F.3d 1037, 1038 n.1 (D.C. Cir. 1999). Thus, although at
least one court has taken a path different from that of Maxwell, see
United States v. Bianco, 998 F.2d 1112, 1116–17 (2d Cir. 1993), we
cannot rely on the affidavit to constrain the language of the
warrants.
                                  9

and car when they conducted their searches. Pindell disputes
the applicability of the plain view doctrine, however, on the
ground that it was not ‘‘immediately apparent to the police
that they ha[d] evidence before them’’ when they came upon
the notebooks and MPD form. Coolidge, 403 U.S. at 466.3
   The meaning of the ‘‘immediately apparent’’ requirement
has been the subject of some debate within the Supreme
Court. See Texas v. Brown, 460 U.S. 730, 741 (1983) (plurali-
ty opinion) (‘‘[T]he use of the phrase ‘immediately apparent’
was very likely an unhappy choice of words, since it can be
taken to imply that an unduly high degree of certainty as to
the incriminatory character of evidence is necessary for an
application of the ‘plain view’ doctrine.’’). Disputes over its
meaning arise primarily in cases in which the police have had
to conduct additional examinations in order to determine the
import of an object. See Horton, 496 U.S. at 136–137;
United States v. Garces, 133 F.3d 70, 75–76 (D.C. Cir. 1998).
It is clear that the requirement is satisfied, however, where
the officers had ‘‘probable cause’’ to believe that an item was
incriminating ‘‘without the benefit of information from any
unlawful search or seizure.’’ Garces, 133 F.3d at 75.4 And
because the touchstone is probable cause, see United States v.
Washington, 12 F.3d 1128, 1133 (D.C. Cir. 1994) (holding that
‘‘the incriminating nature’’ of an item was ‘‘immediately ap-
parent’’ where ‘‘the police officers had probable cause to
  3 Pindell also contends that the plain view doctrine is inapplicable

because the warrant applications did not list the notebooks even
though the police knew of their relevance at the time they sought
the warrants. Such a claim, however, is foreclosed by the Supreme
Court’s decision in Horton v. California. See 496 U.S. at 138–42
(upholding the seizure of weapons used in an armed robbery,
notwithstanding that, although the officer expected to find the
weapons, his warrant application only listed the proceeds); see also
United States v. Hill, 19 F.3d 984, 989 (5th Cir. 1994).
  4See Dickerson, 508 U.S. at 375 (indicating that the ‘‘immediately
apparent’’ requirement is satisfied if the police have ‘‘probable cause
to believe that an object in plain view is contraband without
conducting some further search of the object’’).
                                 10

believe that [it] contained evidence of a crime’’),5 a ‘‘seizing
officer need not ‘know’ or have an ‘unduly high degree of
certainty’ as to the incriminatory character of the evidence
under the plain view doctrine.’’ United States v. Castorena-
Jaime, 285 F.3d 916, 924 (10th Cir. 2002) (quoting Brown, 460
U.S. at 741). To the contrary, ‘‘[a]ll that is required is a
‘practical, nontechnical probability that incriminating evidence
is involved.’ ’’ Id. (quoting Brown, 460 U.S. at 742).6
   Pindell argues that the detectives lacked probable cause to
believe that the notebooks and MPD form constituted or
contained evidence of a crime. He points out that the officers
did not see the names of Dainkeh or Zelaya inscribed in the
notebooks or on the form, and that they did not yet know that
many of the other names contained in the documents were
those of victims of similar crimes. But such certainty was not
required. At the time he conducted the search of Pindell’s
car, Detective Paci had already interviewed Zelaya, who had
told him that Pindell had been dressed as a police officer and
had recorded personal information in a notebook. When Paci
found a notebook lying next to a police uniform in Pindell’s
car, he had probable cause to believe that it was the same
notebook that Pindell had used to record that information just
two weeks before.7 At a minimum, he had probable cause to
  5  See also Soldal v. Cook County, 506 U.S. 56, 69 (1992) (holding
that a seizure was lawful under the plain view doctrine where there
was ‘‘probable cause to associate the property with criminal activi-
ty’’); Brown, 460 U.S. at 733, 742–43 (holding that the criminality of
a knotted, opaque ‘‘party balloon’’ found in plain view during a
traffic stop was ‘‘immediately apparent’’ because the officer had
probable cause to believe that the balloon contained an illegal
substance).
  6 See United States v. Jones, 187 F.3d 210, 220 (1st Cir. 1999);

United States v. Corral, 970 F.2d 719, 724 (10th Cir. 1992); United
States v. Rutkowski, 877 F.2d 139, 142–43 (1st Cir. 1989).
  7 See United States v. Rhodes, 779 F.2d 1019, 1032 (4th Cir. 1985)
(holding that the seizure of a notebook containing names, numbers,
and figures during the execution of a warrant for marijuana was
justified by the plain view exception in light of the officer’s knowl-
edge ‘‘that drug dealers customarily kept records of their drug
                                  11

believe that the notebook could have evidentiary value be-
cause it might contain a chronology of Pindell’s daily where-
abouts.
   Moreover, because it was by then clear to Detective Paci
that Pindell had committed at least one other similar robbery,
it was also reasonable for him to believe that the notebook
might include information regarding other crimes that could
be relevant in proving the offenses already under investiga-
tion. Indeed, in Andresen, where the Supreme Court sus-
tained a warrant on the ground that it sought evidence
relating to the fraudulent transfer of a particular piece of real
estate, the Court also upheld the seizure of documents per-
taining to other lots on the ground that the investigators
‘‘reasonably could have believed that the evidence specifically
dealing with another lot TTT could be used to show [the
defendant’s] intent with respect to’’ the specified lot. 427
U.S. at 483. As we discuss in Part III, evidence of other
robberies would likewise have been admissible at a trial for
the robbery of Zelaya or Dainkeh alone, pursuant to Federal
Rule of Evidence 404(b).
   For the same reason, we conclude that Detectives Griffin
and Williams had probable cause to seize the notebooks and
MPD form that they discovered in Pindell’s house. The
detectives had been briefed by Detective Paci regarding the
particulars of the Zelaya and Dainkeh robberies, including
the fact that Pindell had used a notebook to record personal
information during the former crime. When Detective
Williams flipped through the notebooks to see whether they
contained the currency and identification cards specified in

dealings’’); United States v. Hillyard, 677 F.2d 1336, 1341–42 (9th
Cir. 1982) (holding that police investigating a scheme to transport
stolen vehicles and alter their identification numbers could seize a
notebook and logbooks found in plain view in a stolen truck, because
‘‘it was reasonable for the officers to suspect’’ that they ‘‘contained
relevant entries in TTT regard’’ to the scheme); see also Hill, 19
F.3d at 989 (holding that ‘‘[a]s soon as the agents saw the check
stubs, they were justified in believing that they were useful as
evidence of a money structuring offense,’’ even ‘‘without removing
the rubber bands and inspecting the stubs individually’’).
                                 12

the warrant,8 she discovered names, dates, addresses, and
other personal details. At that point, she had probable cause
to believe that the information contained therein might consti-
tute evidence of crimes similar to those she was investigating.
The same was true of the incident description visible on the
face of the MPD form discovered by Detective Griffin. We
therefore conclude that the district court properly denied the
motion to suppress because the seizures were lawful under
the plain view doctrine.

                               III
   In addition to pressing his Fourth Amendment claim, Pin-
dell asks that we consider three claims of trial error. We do
so only briefly, because we perceive little merit in them.
   First, Pindell contends that the court erred by admitting
two kinds of ‘‘other crimes’’ evidence pursuant to Federal
Rule of Evidence 404(b). Although Rule 404(b) bars the
admission of evidence ‘‘of other crimes, wrongs, or acts TTT to
prove the character of a person in order to show action in
conformity therewith,’’ it permits the admission of such evi-
dence ‘‘for other purposes, such as proof of motive, opportuni-
ty, intent, preparation, plan, knowledge, identity, or absence
of mistake or accident.’’ FED. R. EVID. 404(b). We review a
claim that a district court improperly admitted evidence
under Rule 404(b) solely to determine whether the court
abused its discretion. See United States v. Bowie, 232 F.3d
923, 926–27 (D.C. Cir. 2000).
  Prior to trial, the government sought and received the
district court’s permission to introduce testimony from two
prostitutes — each of whom witnessed a robbery charged in
the indictment — that Pindell had previously paid them to
engage in sexual acts. The government offered this evidence
because it showed the prostitutes’ familiarity with Pindell,
  8 Pindell does not contend that this action constituted an unlawful
search. See United States v. Barnes, 909 F.2d 1059, 1069–70 (7th
Cir. 1990) (holding that under a warrant for seizure of cocaine,
police were authorized to search through notebooks or any other
items in which drugs might be concealed).
                                13

and hence ‘‘their ability to identify’’ him. 12/20/00 Tr. at 481.
Pindell’s identity as the uniformed robber was plainly at issue
in the trial, and particularly so because Pindell proffered
defense witnesses who testified that a man named ‘‘Boo’’
Farrow had been robbing prostitutes’ customers during the
relevant period — implying that the prosecution witnesses
had mistaken Farrow for Pindell. Since Rule 404(b) express-
ly permits the admission of ‘‘other crimes’’ evidence to prove
identity, the district court did not err in admitting the testi-
mony. See Washington, 12 F.3d at 1134–35.
   The government also informed Pindell before trial that it
intended to introduce testimony by his former girlfriend that,
on May 10, 1999, Pindell had told her that he had been
robbing prostitutes’ customers, and that he would hurt her if
she told anyone. Because it was unclear whether this state-
ment related to the particular robberies with which Pindell
was charged, the government offered the testimony as ‘‘other
crimes’’ evidence under Rule 404(b). The district court prop-
erly admitted the statement pursuant to that rule for the
purpose of proving Pindell’s intent to rob the prostitutes’
customers and to rebut the suggestion that he was present at
the scene of the robberies by mistake or accident. See Old
Chief v. United States, 519 U.S. 172, 187 (1997); United
States v. Long, 328 F.3d 655, 661–62 (D.C. Cir. 2003); United
States v. Crowder, 141 F.3d 1202, 1208–09 (D.C. Cir. 1998) (en
banc); United States v. Latney, 108 F.3d 1446, 1448 (D.C.
Cir. 1997).9
  Second, Pindell contends that the district court erred by
denying his motion to sever the charges against him into (at
  9 We also conclude that the district court did not abuse its
discretion in determining, under Federal Rule of Evidence 403, that
the probative value of the Rule 404(b) evidence was not substantial-
ly outweighed by the danger of unfair prejudice. See Crowder, 141
F.3d at 1210. That conclusion is further supported by the fact that
the district court took ‘‘caution to guard the space between the
permissible and impermissible inferences by instructing the jury to
consider the evidence only for its proper purpose.’’ United States
v. Mitchell, 49 F.3d 769, 777 (D.C. Cir. 1995).
                               14

least) thirteen separate cases, one for each of the robberies.
See 2/20/01 Tr. at 79–80 (requesting that ‘‘all robbery counts
be severed from one another’’); FED. R. CRIM. P. 14 (‘‘If the
joinder of offenses TTT in an indictment TTT appears to
prejudice a defendant or the government, the court may
order separate trials of counts TTT or provide any other relief
that justice requires.’’). In United States v. Levi, we held
that ‘‘[t]he decision of a district court to deny a defendant’s
motion to sever offenses may generally be reversed only upon
a finding of clear prejudice and abuse of discretion,’’ and that
a ‘‘finding of prejudice is logically precluded if, had the counts
been tried separately, the evidence concerning each count
would have been admissible in the trial on each other count.’’
45 F.3d 453, 455 (D.C. Cir. 1995) (internal quotation marks
omitted). In Levi, we found that ‘‘the modus operandi in all
of the [nine charged] robberies was strikingly similar — the
perpetrator used similar notes, made similar statements and
gestures, wore similar clothing, and robbed banks TTT in the
same general area of the city.’’ Id. Because the ‘‘evidence
concerning all of the robberies would surely have been admis-
sible in the trial for each of the other robberies,’’ we conclud-
ed that ‘‘there was no prejudice, and the district court did not
abuse its discretion in denying’’ severance. Id. at 455–56
(citing FED. R. EVID. 404(b)).
   Levi is indistinguishable from this case. Indeed, Pindell’s
is virtually a textbook case for the application of Rule 404(b),
because in each of the robberies charged, the assailant em-
ployed virtually the same modus operandi: each robbery
occurred within blocks of Georgia Avenue, and all within the
same nine-month period; each victim had just picked up a
prostitute; in each instance the assailant was dressed as a
police officer; in each case the robber silently walked up to
the victim’s car, ordered him to get out, and took his cash;
and, after each offense, the robber let both the victim and the
woman go. The evidence of each robbery would thus have
been admissible under Rule 404(b) in the trial of each of the
others, and the defendant therefore suffered no prejudice
from their joinder.
                              15

  Finally, Pindell challenges an in-court identification of him
made by victim George Bashonga. Pindell alleges that the
identification was the product of an impermissibly suggestive
out-of-court lineup that followed (by several months) Bashon-
ga’s review of a photo array. We have examined both the
photo array and a videotape of the lineup, and find nothing
impermissibly suggestive about either one. See Washington,
12 F.3d at 1134. In particular, we reject Pindell’s contention
that the lineup was suggestive because he was assigned the
same ‘‘number’’ in the lineup as in the photo array. In fact,
the photographs in the array were not numbered at all, and
their arrangement — three lines of three photos each, as
compared to the lineup’s single line of eight men — was such
as to make the designation of an individual’s ‘‘number’’ in the
photo array indeterminate. We therefore find no merit in
Pindell’s objection to his identification by Bashonga.

                              IV
  For the foregoing reasons, we conclude that there was no
error in any of the challenged decisions of the district court.
The judgment of that court is therefore
                                                     Affirmed.